Interim Decision #1587

MATTER of Ram
In Deportation Proceedings
A-13513296
Decided by Board May 18,1980
Since respondent, a native and citizen of Jamaica, is a special immigrant as
defined:in section 101(a) (27) (A) of the Immigration and Nationality Act,
99-226) and there has been
as amended by the Act of October 3, 1965
no showing he Is Ineligible to obtain a special immigrant visa, he is precluded by the provisions of section 244(f) from e,stab)inhing statutory eligibility for suspension of deportation under section 244(a) (1) of the Act
because he is a native of an adjacent island as defined by section 10f(b) (5).
CHARGE:

Order: Act of 1952—Section 241(a) (2) [8 U.S.C. 1251(a) (2) )—Remained
longer—nonimmigrant

This case comes forward on appeal from an order entered by the
special inquiry officer on February 16, 1966 denying the respondent's application for suspension of deportation and his application
for voluntary departure. The respondent, a 50-year-old married
male, native and citizen of Jamaica, .has resided continuously in
the United States - since last entering at Detioit, Michigan sometime
during January 1952 as a nonimmigrant visitor authorized to remain in the United States for a period of several hours. Deportation proceedings were instituted against the respondent on April
15, 1965. Hearings in deportation proceedings were' held at Cleveland, Ohio on April 27, 1965, May 26, 1965 and January 19, 1966.
The special inquiry officer on motion of the trial attorney with the
consent and approval of respondent's counsel orally amended ails?
gations 3, 4 and 5 in the order to show cause. Allegation No. 3
was amended to read that the respondent entered the United States
at Detroit, Michigan in January 1952. Allegation No: 4 was
amended to read that he was then admitted as a nonimmigrant
visitor for pleasure and authorized to remain in the United States

for a period of several hours and allegation No. 5 was amended

Interim Decision #1587
to read that he has remained in the United States for a longer
period than several hours (pp. 3 & 4). Counsel admitted the truth
of allegations 1 and "2 and amended allegations 3 and 5 (p. 4).
The record convincingly establishes that the respondent was last
admitted to the United States as a visitor at Detroit, Michigan for
a period of several hours sometime during January 1952. He has
remained in the United States -without authority since the latter
date. On the basis of the evidence present in this record, he is
Subject to deportation wider the provisions of section 241(a) (2)
of the Immigration and Nationality Act, in that, after admission
as a nonimmigrant under section 101(a) (15) of the Act, he remained in the United States fur a longer time than permitted.
On examination of the record we find the respondent was initially admitted to the United States at Miami, Florida on or about
May 20, 1944 under section 5(g) as an agricultural worker for a
period of one year. His status was changed to that of a nonimmigrant visitor. Deportation proceedings were instituted against
him on January 11, 1951 when a warrant for his arrest was issued.
Upon conclusion of the deportation hearing held. at New York,
New York on February 13, 1951, the hearing officer recommended

that he be deported from the United States. The Acting Assistant
Commissions; Adjudications Division, in a decision dated March
• 28, 1951 denied the respondent's .application for voluntary departure and directed that he be deported from the United. States pursuant to law under the Immigration Act of 1924, as amended,
remained longer, visitor.

The respondent departed from the United. States to Canada sometime during April- or May 1951. where he remained until he last
entered at Detroit, Michigan in January 1952. The facts detailing
the respondent's marrying one Lela MacKenzie in Jamaica on or
about May 17, 1944 and his being the father of two children born
out of wedlock as a result of his intimacies with one Iris Murray,
both of whom are adults and his having illicit sexual relations with
Mrs. Harriet Pulley, a:widow, while a roomer at her home between
.1961 and March 1965 as" well as his marriage to Lela MacKenzie
never having been lawfully terminated have been fully and adequately covered by the special inquiry officer in his decision of
February 16, 1966 and need no further discussion herein. A communication dated December 2, 1965 and identified herein as Exhibit 8 states a search was made of the records of the Supreme
Conti of Kingston, Jamaica, West Indies on December 16, 1965;
that no trace was found of any divorce proceeding between the
respondent to Lela MacKenzie (Kr. 8).
619

Interim Decision #1587
The special inquiry officer has denied the respondent's applications
for suspension of deportation under section 244(a) of the Immigration. and•Nationality Act and for voluntary departure on the ground
that he is statutorily ineligible therefor since he has failed to

establish good moral character for the period required. by statute

under the provisions of section 101(f) (2) of the Immigration and
Nationality Act. His reasons therefor, -which are concurred in by
this Board, are clearly set forth in. his decision of February 16,
1966. In any event the respondent is statutorily ineligible for
suspension of deportation under section 244(a) of the Iminigration
and Natimality Act," as amended, because he is a native and citizen
of Jamaica which is an adjacent island as defined in section 101(b)
(5) of the-Immigration and Nationality Act. Under the provisions
of section 244(f) of the Immigration and Nationality Act the
provisions •of section 244(a) shall not be applicable to an alien who
is- a native of any country contiguous to the United States or any
adjacent island named in section 101(b) (5) : Provided, that the
Attorney General may in his discretion agree to the granting of
suspension of deportation to an alien as specified in clause (3) of
section .241(f) if such alien establishes to the satisfaction of the
Attorney General that he is ineligible to obtain a nonquota (special
immigrant
visa) immigrant visa. The respondent is a special im.
migrant,a,s that term is defined in section 101(a) (27) of the Immigration and Nationality Act as amended by the Act of October 3,
1965 (Public Law 89-236). Since there has been' no showing that
the respondent herein is ineligible to obtain a special immigrant
visa the relief provided in section 244(a) (1) of the Immigration
and Nationality Act is not applicable to the respondent herein
because he is a native of an adjacent island named in section 101
-

(b) (5). For the reasons hereinbefore set forth, the following order

will be entered.
ORDER: It is ordered that the appeal be dismissed.

620

